Citation Nr: 0636579	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining private evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In an October 2005 communication from the 
veteran, the veteran stated that he had recently been treated 
for his low back disability by his private physician, Donald 
Tarr, M.D.  He requested that these records be obtained and 
reviewed, as they supported his claim for service connection.  
It does not appear that these records have yet been 
requested.  Because VA is on notice that there are additional 
records that are applicable to the veteran's claim, these 
records should be obtained.  If possible, the veteran himself 
is asked to obtain these records and submit them to the VA in 
order to expedite the process.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file private medical records 
from Donald Tarr, M.D., dated from 
October 2003 to the present, pertaining 
to treatment for low back complaints. 

The veteran has indicated that these 
records may be obtained at the 
following address:


Donald Tarr, M.D.    
4200 Cold Springs Road
Mountain City, Tennessee 37683

All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a low back 
disability.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
return the case to this Board.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


